Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7339 Page 1 of 16




     Jennie Lee Anderson, SBN 203586
 1   ANDRUS ANDERSON LLP                     Bruce W. Steckler, pro hac vice
 2   155 Montgomery Street, Suite 900        STECKLER GRESHAM COCHRAN
     San Francisco, CA 94104                 PLLC
 3   Telephone: (415) 986-1400               12720 Hillcrest Rd., Suite 1045
     Facsimile: (415) 986-1474               Dallas, TX 75230
 4   jennie@andrusanderson.com               Telephone: (972) 387-4040
 5                                           Facsimile: (972) 387-4041
     James R. Patterson, SBN 211102          bruce@stecklerlaw.com
 6   PATTERSON LAW GROUP
     402 West Broadway, 29th Floor           Co-Lead Class Counsel
 7   San Diego, CA 92101
     Telephone: (619) 756-6990               Michael D. Singer, SBN 115301
 8   Facsimile: (619) 756-6991               COHELAN KHOURY & SINGER
 9   jim@pattersonlawgroup.com               605 C Street, Suite 200
                                             San Diego, CA 92101
10                                           Telephone: (619) 595-3001
                                             Facsimile: (619) 595-3000
11                                           msinger@ck-lawfirm.com
12
                           UNITED STATES DISTRICT COURT
13
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
14
15   In Re: EASYSAVER REWARDS               CASE NO.: 09-CV-02094-BAS-WVG
     LITIGATION
16                                          PLAINTIFFS’ MOTION TO STRIKE
                                            OPPOSITION OF BRIAN PERRYMAN
17   This Document Relates to all Actions   TO PLAINTIFFS’ MOTION FOR
                                            ATTORNEYS’ FEES AND COSTS OR,
18                                          ALTERNATIVELY, PLAINTIFFS’
19                                          REPLY BRIEF IN SUPPORT OF THEIR
                                            MOTION FOR ATTORNEYS’ FEES AND
20                                          COSTS

21                                          Date: TBD
                                            Time: TBD
22                                          Judge: Hon. Cynthia Bashant
23                                          Courtroom: 4B

24                                          CLASS ACTION

25
26
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7340 Page 2 of 16




                                                         TABLE OF CONTENTS
 1
 2
     I.     INTRODUCTION................................................................................................................. 1
 3
     II. SUMMARY OF THE ALLEGATIONS .............................................................................. 2
 4
     III. LITIGATION HISTORY...................................................................................................... 2
 5
          A. Background Relevant to the Settlement Agreement and Fee Application. ....................... 2
 6
          B. Mr. Perryman Files the Only Opposition to the Settlement. ............................................. 3
 7
          C. Appellate and Remand History. ........................................................................................ 3
 8
          D. The Ninth Circuit Affirms the Settlement and Remands for Attorneys’ Fee Award Under
 9
          Section 1712(b). ....................................................................................................................... 4
10
     IV. ARGUMENT ........................................................................................................................ 4
11
          A. The Ninth Circuit Has Determined That Lodestar and Multiplier Is the Appropriate
12
          Method for Calculating Attorneys’ Fees Here. ........................................................................ 4
13
          B. There is No Reason to Defer Payment of Attorney’s Fees. .............................................. 5
14
          C. The Hours Class Counsel Expended on the Case Are Reasonable. .................................. 7
15
          D. Class Counsel’s Hourly Rates Are Reasonable. ................................................................ 8
16
          E. Class Counsel Have Earned a Multiplier........................................................................... 9
17
          F. Perryman’s Closing Cy Pres Argument Should Be Stricken. ......................................... 10
18
          G. The Court Should Not Delay or Postpone Any Action in This Case. ............................. 11
19
     V. CONCLUSION ................................................................................................................... 11
20
21
22
23
24
25
26



     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                                                                         Page i
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7341 Page 3 of 16




                                                    TABLE OF AUTHORITIES
 1
 2   CASES

 3   Arizona v. California, 460 U.S. 605 (1983) ................................................................................. 5

 4   Chambers v. Whirlpool, 214 F.Supp.3d 877 (C.D. Cal. 2016) .................................................... 5

 5   Fischel v. Equitable Life Assur. Society of U.S., 307 F.3d 997 (9th Cir.2002) ........................... 9

 6   Frank v. Netflix (In re Online DVD-Rental Antitrust Litigation) (“DVD-Rental Antitrust”), 779
       F.3d 934 (9th Cir. 2015) ........................................................................................................... 3
 7   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935 (9th Cir. 2011) ................................. 1
 8   In re EasySaver Rewards Litig., 921 F.Supp.2d 1040 (S.D. Cal. 2013) ............................. passim
 9   In Re HP Inkjet Printer Litig., 716 F.3d 1173 (9th Cir. 2013) ..................................................... 6
10   In re Washington Public Power Supply Sys. Secs. Litig., 19 F.3d 1291 (9th Cir. 1994) ............ 9
11   Knutson v. Daily Review, Inc, 79 F. Supp. 1263 (N.D. Cal. 1979) ............................................. 8
12   Perdue v. Kenny A ex rel. Winn, 559 U.S. 542 (2010) ................................................................. 9
13   Stanger v. China Electric Motor, Inc. 812 F.3d 734 (9th Cir. 2016) ...................................... 6, 9
14   Thomas v. Bible, 983 F.2d 152 (9th Cir.) .................................................................................... 4
15   United States v. Alexander, 106 F.3d 874 (9th Cir. 1997) ........................................................... 5
16   STATUTES
17   28 U.S.C. 1712 ................................................................................................................. 1, 4, 5, 6
18
19
20
21
22
23
24
25
26



     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                                                                     Page ii
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7342 Page 4 of 16




 1   I.      INTRODUCTION
 2           After years of litigation, the parties in this nationwide class action reached a settlement.
 3   This Court approved the settlement. Unfortunately, the parties’ settlement has not concluded
 4   the conflict: Brian Perryman, the only member of the 1.3 million member class who criticized
 5   the settlement, now opposes Class Counsel’s request for their attorneys’ fees.
 6           Nearly a decade after the case was filed, and after two trips to the Ninth Circuit, the
 7   Ninth Circuit ultimately affirmed the settlement but vacated the attorneys’ fees award, finding
 8   that the face value of the $20 gift codes awarded to class members should not be used in
 9   calculating attorneys’ fees under the percentage-of-recovery method allowed under the Class
10   Action Fairness Act, 28 U.S.C. 1712 (“CAFA”). Accordingly, Class Counsel recalculated their
11   attorneys’ fees using only the lodestar and multiplier method, pursuant to CAFA section
12   1712(b). 1
13           Plaintiffs seek $200,000 in costs (an amount which is significantly less than their actual
14   costs) and $8.65 million in attorneys’ fees, a fee amount that is based on Class Counsel’s
15   lodestar and a modest multiplier of 1.38. 2 The lodestar-based fee request is reasonable and
16   supported by Ninth Circuit case law, even when excluding the value of the $20 gift codes
17   which class members will receive under the settlement.
18           Class Counsel litigated this case of first impression for a decade at a significant risk of
19   nonpayment. This Court has twice approved the settlement. Under the settlement, all class
20   members who filed a claim receive 100 percent of their money back from a $12.5 million cash
21   fund. No unclaimed funds will revert to the defendants. Instead, those funds go to three cy
22
23
     1
       Under the percentage-of-recovery method, a fee award is calculated as a percentage of the settlement fund. See
24   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 942 (9th Cir. 2011). By contrast, the lodestar method
     entails “multiplying the number of hours the prevailing party reasonably expended on the litigation . . . by a
25   reasonable hourly rate.” Id. at 941. The lodestar method also allows the court to “adjust [the fee] upward or
     downward” based on a range of factors, particularly “the benefit obtained for the class.” Id. at 941–42.
26   2
       Pursuant to the settlement agreement, Class Counsel’s fees are capped at $8.65 million, which is why Class
     Counsel has reduced the multiplier it seeks to 1.38.



     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                                            Page 1
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7343 Page 5 of 16




 1   pres recipients to fund Internet security and privacy projects. Also, the litigation has caused
 2   Defendants to change their business practices, a fact Defendants have conceded.
 3           Notwithstanding these impressive results, Mr. Perryman, the sole objector, contends
 4   that Class Counsel “achieved only limited success.”          Opposition of Brian Perryman to
 5   Plaintiffs’ Motion for Attorneys’ Fees and Costs, Filed 2/18/2019, Doc. 343 (“Opposition” or
 6   “Opp.”) at 5. Mr. Perryman contends that Class Counsel should be awarded only a fraction of
 7   the fees to which they are entitled. The Court should deny Perryman’s objections in their
 8   entirety.
 9   II.     SUMMARY OF THE ALLEGATIONS
10           Plaintiffs Josue Romero, Deanna Hunt, Kimberly Kenyon, Gina Bailey, Alissa Herbst,
11   Grant Jenkins, Bradley Berentson, Jennifer Lawler, Daniel Cox, Jonathan Walter and
12   Christopher Dickey (“Plaintiffs”) brought a class action lawsuit against Provide Commerce,
13   Inc., (“Provide Commerce”) and Recent Group, Inc. d/b/a Encore Marketing International and
14   Encore Marketing International, Inc. (“EMI”) (together, “Defendants”) alleging that the
15   Defendants engaged in unfair and unlawful “data pass” practices in regard to their so-called
16   Rewards Programs. Plaintiffs asserted that Defendants’ conduct violated numerous state and
17   federal statutes, as well as the common law of California.
18   III.    LITIGATION HISTORY
19           A.     Background Relevant to the Settlement Agreement and Fee Application.
20           The history of this litigation is well known to the Court and is discussed at length in
21   Plaintiffs’ fee petition. Plaintiffs will not repeat that history here, other than to stress that
22   Defendants’ Rewards Programs were in place for approximately three years, and that although
23   many consumers complained about the programs, no one did anything to stop them until Class
24   Counsel investigated Plaintiffs’ complaints, took Plaintiffs’ case, and filed this lawsuit. Within
25   months of Plaintiffs filing this case, Defendants stopped the Rewards Programs, thereby
26   preventing additional consumers from being injured. Defendants have acknowledged that this




     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                               Page 2
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7344 Page 6 of 16




 1   lawsuit was a substantial factor in ending the Rewards Programs early and that Class Counsel
 2   deserve credit for the fact that the programs stopped.
 3          Class Counsel obtained meaningful relief for the class, including a non-reversionary
 4   cash fund of $12.5 million from which class members who filed a claim could receive all of
 5   their money back. Every class member who filed a claim, including Mr. Perryman, will receive
 6   a full refund. Money that cannot be distributed to class members will not revert, and cannot
 7   revert, to the Defendants. Instead, any such funds will go to three cy pres recipients for the use
 8   of educational programs regarding internet privacy or internet data security.
 9          B.      Mr. Perryman Files the Only Opposition to the Settlement.
10          The settlement drew a single objector – just one – out of 1.3 million people who
11   received class notice. After submitting a claim for all of his damages, totaling over $110, from
12   the settlement fund, Mr. Perryman filed his Opposition in December 2012. Mr. Perryman
13   objected on three grounds:      that the cy pres was not proper, that the non-cash relief is
14   essentially “coupons” under CAFA, and that the percentage of the fund that the attorneys were
15   receiving was too high under CAFA. The district court held a hearing, overruled Perryman’s
16   objections, and issued a final approval order. In re EasySaver Rewards Litig., 921 F.Supp.2d
17   1040 (S.D. Cal. 2013), vacated and remanded, 599 Fed.Appx. 274 (9th Cir. 2015).
18          C.      Appellate and Remand History.
19          Mr. Perryman appealed. While this case was on appeal, the Ninth Circuit issued its
20   decision in Frank v. Netflix (In re Online DVD-Rental Antitrust Litigation) (“DVD-Rental
21   Antitrust”), 779 F.3d 934 (9th Cir. 2015), holding that the gift cards at issue in that case did not
22   constitute “coupons” pursuant to CAFA. This case was subsequently remanded to this Court to
23   evaluate the settlement under DVD-Rental Antitrust.
24          This Court held a second fairness hearing. After reconsidering all of Mr. Perryman’s
25   arguments and DVD-Rental Antitrust, this Court again approved the settlement and clarified
26   that the requested fees were justified under both the percentage-of-the-benefit method and the




     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                                 Page 3
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7345 Page 7 of 16




 1   lodestar multiplier approach. See In re EasySaver Rewards Litig, Case No. 09-CV-02094-
 2   BAS-WVG, 2016 WL 4191048 (S.D. Cal. Aug. 9, 2016), aff'd in part, vacated in part,
 3   remanded sub nom. In re EasySaver Rewards Litig., 906 F.3d 747 (9th Cir. 2018). Mr.
 4   Perryman again appealed.
 5          D.      The Ninth Circuit Affirms the Settlement and Remands for Attorneys’ Fee
                    Award Under Section 1712(b).
 6
            The Ninth Circuit upheld the settlement. While the Ninth Circuit disagreed with the
 7
     parties and this Court with respect to the gift codes provided to class members, it found the
 8
     error was not fatal to the settlement. Instead, the Ninth Circuit vacated and remanded the
 9
     award of attorneys’ fees and costs and directed that the fees be recalculated pursuant to section
10
     1712(b) of CAFA. See In re EasySaver Rewards Litig., 906 F.3d 747, 759 (9th Cir. 2018).
11
            Mr. Perryman now opposes Class Counsel’s fee application. Plaintiffs move the Court
12
     to deny the Opposition and grant Plaintiffs’ motion.
13
     IV.    ARGUMENT
14
15          A.      The Ninth Circuit Has Determined That Lodestar and Multiplier Is the
                    Appropriate Method for Calculating Attorneys’ Fees Here.
16
            Mr. Perryman’s Opposition urges this Court to ignore the Ninth Circuit’s decision in In
17
     re EasySaver Rewards Litig., 906 F.3d 747 (9th Cir. 2018).            This Court should reject
18
     Perryman’s argument, because In re EasySaver Rewards Litig. is the law of this case.
19
     Perryman presented his arguments to that Court (and, of course, to this Court), and they were
20
     rejected. Specifically, the Ninth Circuit held that section 1712(b) of CAFA applies here and
21
     that section 1712(b) “encompasses the use of the lodestar method for this type of mixed
22
     settlement.” In re EasySaver Rewards Litig., 906 F.3d at 759 n.11.
23
            Under the law of the case doctrine, “a court is generally precluded from reconsidering
24
     an issue that has already been decided by the same court, or a higher court in the identical
25
     case.” Thomas v. Bible, 983 F.2d 152, 154 (9th Cir.), cert. denied, 508 U.S. 951, 113 S.Ct.
26
     2443 (1993). The law of the case doctrine does not limit a court’s power, but rather is a guide



     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                               Page 4
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7346 Page 8 of 16




 1   to discretion. See Arizona v. California, 460 U.S. 605, 618 (1983).           A court may have
 2   discretion to depart from the law of the case only where: (1) the first decision was clearly
 3   erroneous; (2) an intervening change in the law has occurred; (3) the evidence on remand is
 4   substantially different; (4) other changed circumstances exist; or (5) a manifest injustice would
 5   otherwise result. “Failure to apply the doctrine of the law of the case absent one of the
 6   requisite conditions constitutes an abuse of discretion.” United States v. Alexander, 106 F.3d
 7   874, 876 (9th Cir. 1997).
 8          Mr. Perryman has satisfied none of the above-listed criteria. He disagrees with the
 9   Ninth Circuit’s opinion, but has not demonstrated that it was erroneous, much less clearly so.
10   The applicable law has not changed, nor does Perryman contend that it has changed. The
11   evidence on remand is exactly the same, and no one contends otherwise. No other changed
12   circumstances exist. No injustice would result from following the Ninth Circuit’s decision and
13   having Class Counsel compensated according to the lodestar method for their 10 years of work
14   enforcing consumer protection laws on behalf of the Class. As the Ninth Circuit held in
15   Alexander, under these circumstances, failure to apply the doctrine of the law of the case would
16   be an abuse of discretion. See United States v. Alexander, 106 F.3d at 876.
17          B.      There is No Reason to Defer Payment of Attorney’s Fees.
18          Perryman next argues that $5.76 million of Class Counsel’s fees should be “deferred
19   until the until the redemption rate of settlement coupons can be determined.” Opp. at 2.
20   Perryman is wrong.
21          The Ninth Circuit found that this settlement is governed by section 1712(b) of CAFA,
22   which requires use of the lodestar and multiplier method of calculating attorneys’ fees. See In
23   re EasySaver Rewards Litig., 906 F.3d at 759, n. 11 (holding that settlements that award both
24   coupons and monetary relief are governed by §1712(b)); see also Chambers v. Whirlpool, 214
25   F.Supp.3d 877, 894 (C.D. Cal. 2016) (“Where, as here, the settlement includes both coupon
26



     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                               Page 5
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7347 Page 9 of 16




 1   relief and monetary relief, CAFA authorizes the court to calculate attorney’s fees utilizing the
 2   lodestar method.”). 3
 3            Section 1712(b) does not call for deferring payments under the lodestar method, nor
 4   does that statute mention redemption rates, nor does it discuss or authorize bifurcating a fee
 5   award, as advocated by Perryman. Rather, section 1712(b) states:
 6                     If a proposed settlement in a class action provides for a recovery
                       of coupons to class members, and a portion of the recovery of the
 7                     coupons is not used to determine the attorney’s fee to be paid to
                       class counsel, any attorney’s fee award shall be based upon the
 8                     amount of time class counsel reasonably expended working on
                       the action.
 9                     ….
10                     Nothing in this subsection shall be construed to prohibit
                       application of a lodestar with a multiplier method of
11                     determining attorney’s fees.

12   28 U.S.C. §1712(b)(1)-(2).
13            The lodestar method of calculating attorneys’ fees entails “multiplying the number of
14   hours the prevailing party reasonably expended on the litigation ... by a reasonable hourly rate.”
15   In re EasySaver Rewards Litig., 906 F.3d at 754. Once the lodestar is calculated, the Court
16   may then adjust it up or down to account for risk and “reasonableness” factors, discussed
17   below. See Stanger v. China Electric Motor, Inc. 812 F.3d 734, 740-41 (9th Cir. 2016).
18
19   3
      By contrast, section 1712(a) applies to coupon-only settlements and 1712(c) applies to settlements that provide
20   coupons and some injunctive relief only. As the Ninth Circuit explained in this case:
              §1712(a) “requires that ‘any attorney’s fee’ awarded for obtaining coupon relief be calculated
21            using the redemption value of the coupons” and thus mandates the use of the percentage-of-
              recovery method for any portion of the attorney’s fees in a class action settlement that are
22            “attributable to” the award of coupons.
                       …
23             By its terms, §1712(c) provides further instruction regarding settlements that include “an award
              of coupons to class members and also provide[ ] for equitable relief, including injunctive relief.”
24            28 U.S.C. § 1712(c). Although settlements like this one that award coupons and monetary relief
              are not expressly mentioned in [In Re HP Inkjet Printer Litig., 716 F.3d 1173, 1183 (9th Cir.
25            2013)], it must be the case that § 1712(b) also encompasses the use of the lodestar method for
              this type of mixed settlement. Such settlements would otherwise exist in a no man’s land with
26            no guidance from § 1712.
     In re EasySaver Rewards Litig., 906 F.3d at 759, n. 11 (citations omitted).



     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                                                 Page 6
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7348 Page 10 of 16




 1           Perryman’s argument about deferring the payment of fees until the redemption rate of
 2   the gift codes can be determined has nothing to do with fees awarded under the lodestar
 3   method; it applies only to fees awarded and calculated under the percentage-of-recovery
 4   method. The redemption rate is irrelevant to the lodestar method ordered by the Ninth Circuit.
 5   There is, therefore, no basis for deferring the award of fees.
 6           C.     The Hours Class Counsel Expended on the Case Are Reasonable.
 7           Perryman insists that Class Counsel spent too many hours on this case. He is wrong.
 8           In 2016, this Court determined that the hours expended on the case through November
 9   2012 were reasonable. In re EasySaver Rewards Litig, Case No. 09-CV-02094-BAS-WVG,
10   2016 WL 4191048, at *4 (S.D. Cal. Aug. 9, 2016), aff'd in part, vacated in part, remanded sub
11   nom. In re Easysaver Rewards Litig., 906 F.3d 747 (9th Cir. 2018) (finding that the hours
12   expended by Class Counsel to be reasonable). The Ninth Circuit found that the Court’s
13   analysis of Class Counsel’s lodestar hours was correct. In re EasySaver Rewards Litig., 906
14   F.3d at 759, 763 n.15.
15           As explained in their fee application, Class Counsel have worked many additional hours
16   since 2012. Mr. Perryman complains that Class Counsel’s requested fees are excessive because
17   they include time spent on “wasteful scorched-earth litigation tactics.” Opp. at 7. Perryman
18   identifies only a few matters where he believes Class Counsel’s time was excessive. See Opp.
19   at 8.   The first is fending off one of Mr. Perryman’s meritless intrusions into this case.
20   Perryman can hardly criticize the expenditure of attorney time for defeating one of his own
21   futile attacks. Another complaint is Class Counsel’s filing a motion for summary affirmance,
22   which even Perryman does not suggest was filed in bad faith. Third, he cites Plaintiffs’
23   opposition to certain attorneys general filing a brief with the Ninth Circuit, but Plaintiffs’
24   opposition set forth multiple valid arguments why the attorneys general brief is unfounded and
25   hardly constitutes a “scorched earth litigation tactic.” Finally, he complains of Plaintiffs’
26   unsuccessful motion for rehearing of the Ninth Circuit’s vacation of its initial approval order.




     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                              Page 7
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7349 Page 11 of 16




 1   Such a motion is a routine practice that cannot be characterized as excessive. In sum, Perryman
 2   cannot point to any example of Class Counsel spending excessive time on this case. 4
 3           It is important to point out that Perryman provides no evidence that Class Counsel’s fees
 4   are excessive or unreasonable. As the Court and Perryman are aware, Class Counsel submitted
 5   numerous detailed declarations supporting all of their requests for fees. Perryman has not
 6   submitted any evidence at all indicating, much less proving, that Class Counsel’s fees are
 7   excessive or unreasonable. Perryman could have, for example, submitted testimony from a
 8   lawyer with experience before this Court and the Ninth Circuit Court of Appeals to explain
 9   how Class Counsel’s fees exceed the typical fees charged by lawyers in nationwide class action
10   suits – and approved by Courts in this jurisdiction – billed for the sorts of tasks about which
11   Perryman complains. 5         But Perryman declines to do so.                Instead, he makes outrageous
12   accusations (e.g., “class counsel’s request exceeds the bounds of reason,” Opp. at 4), and flatly
13   incorrect statements (e.g., Class Counsel “achieved only limited success,” Opp. at 5).
14           Rhetoric does not trump facts. Class Counsel’s hours are reasonable.
15           D.       Class Counsel’s Hourly Rates Are Reasonable.
16           Class Counsel’s hourly rates are reasonable, consistent with rates charged for
17   comparable work in this area, and comparable to rates that have been upheld in similar cases.
18   This Court already reviewed Class Counsel’s then-current rates of 2012 and found then to be
19   “reasonable and reflect the prevailing rate seen by this Court in other similar cases.” In re
20   EasySaver Rewards Litig, 2016 WL 4191048, at *4. Several years later, Counsel’s rates have,
21   unsurprisingly, increased, but are still reasonable and reflect prevailing rates in this region, as
22   the factual record before this Court demonstrates. In fact, “Perryman does not contest class
23   counsel’s hourly rates per se[.]” Opp. at 12, n.11.
24
     In this regard, it is worth noting that time spent defending the settlement on appeal is properly included in Class
     4

25   Counsel’s fee request. See, e.g., Knutson v. Daily Review, Inc, 79 F. Supp. 1263, 1273 (N.D. Cal. 1979) (“It is
     well established that time spent on appeal may be included in a fee award under Section 4 of the Clayton Act.”).
26   5
       For example, Perryman repeatedly states that Class Counsel “appear” to have done something that did not benefit
     the class, see, e.g., Opp. at 7, but cannot bring himself to say that those appearances are real.



     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                                               Page 8
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7350 Page 12 of 16




 1          Failure to compensate contingency fee attorneys for delay in payment by either
 2   applying the attorneys’ current rates to all hours billed during the course of the litigation or
 3   using the attorneys’ historical rates and adding a prime rate enhancement is an abuse of
 4   discretion. See Stanger, 812 F.3d at 740. Here, Class Counsel has waited years to be paid and
 5   advanced more than $250,000 in out-of-pocket costs. The Court should therefore apply current
 6   rates to fairly compensate Class Counsel for this delay in payment.
 7          E.      Class Counsel Have Earned a Multiplier.
 8          “Risk multipliers incentivize attorneys to represent class clients, who might otherwise
 9   be denied access to counsel, on a contingency basis.” Stanger, 812 F.3d at 741 (citing In re
10   Washington Public Power Supply Sys. Secs. Litig., 19 F.3d 1291, 1300 (9th Cir. 1994)).
11   Failure to apply a risk multiplier is an abuse of discretion where, as here, the following three
12   criteria are met: “(1) attorneys take a case with the expectation they will receive a risk
13   enhancement if they prevail, (2) their hourly rate does not reflect that risk, and (3) there is
14   evidence the case was risky.” Stanger, 812 F.3d at 741 (citing Fischel v. Equitable Life Assur.
15   Society of U.S., 307 F.3d 997, 1008 (9th Cir.2002)). As Class Counsel have demonstrated in
16   their fee application – and particularly in their declarations in support of their fee application –
17   they have satisfied the Stanger standard for obtaining an enhanced fee.
18          Mr. Perryman relies heavily on the Supreme Court’s opinion in Perdue v. Kenny A ex
19   rel. Winn, 559 U.S. 542 (2010), in arguing that Class Counsel are not entitled to a modest 1.38
20   multiplier or enhancement. See Opp. at 9-10. Perryman is mistaken in his reliance on Perdue.
21   First, Perdue was strictly limited to cases governed by federal fee-shifting statutes, such as
22   §1988. That obviously is not the case here, so Perdue is not controlling. Nonetheless, several
23   of Perdue’s holdings actually support Class Counsel’s request for an enhancement.
24          In Perdue, the Court observed that “there are circumstances in which superior attorney
25   performance is not adequately taken into account in the lodestar calculation” and which
26   therefore justify an enhancement of a lodestar fee award. Perdue, 559 U.S. at 554. Thus, the




     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                                 Page 9
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7351 Page 13 of 16




 1   Court held that “an enhancement may be appropriate if the attorney’s performance includes an
 2   extraordinary outlay of expenses and the litigation is exceptionally protracted.” Id. at 555.
 3   That certainly is the case here, as Class Counsel have incurred over $250,000 in expenses in a
 4   case that has lasted 10 years. In addition, the Court held that an enhancement is appropriate
 5   where there are “extraordinary circumstances in which an attorney’s performance involves
 6   exceptional delay in the payment of fees.”        Id. at 556.    Again, this factor supports the
 7   application of the requested multiplier. Class Counsel accepted this case on the understanding
 8   that they would not be paid until the end of the case – a case that lasted a decade.
 9          Mr. Perryman also contends that no enhancement is justified because this case was not
10   at all risky. See Opp. at 12-13. Perryman is wrong for two reasons. First, the case was risky
11   not because the facts were weak, as Perryman contends, but because the law in the area of “data
12   pass” schemes was uncertain, as courts had dismissed other such cases. In addition, the case
13   was risky because Defendants were expected to vigorously oppose class certification and argue
14   that choice-of-law issues rendered the proposed class unmanageable. Class-action status –
15   much less nationwide class-action status – was far from assured when Class Counsel took on
16   this case. That was a serious risk. Also, a risk-free or very low-risk case would be resolved
17   very quickly, because there would be so little to litigate. But this case took many years to
18   resolve.
19          Class Counsel took this case with the expectation they would receive a risk
20   enhancement if they prevailed, their hourly rates do not reflect that risk, and there is ample
21   evidence the case was risky when Class Counsel took it.            Class Counsel have earned a
22   multiplier. Perryman’s opposition to it is meritless.
23          F.      Perryman’s Closing Cy Pres Argument Should Be Stricken.
24          Perryman closes his Opposition with an outrageous argument:
25                  If the Supreme Court determines that cy pres is of no genuine
26                  benefit to absent class members, it becomes plain that class
                    counsel has negotiated a settlement that abandons the interests of
                    absent class members for counsel’s own benefit and that of


     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                              Page 10
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7352 Page 14 of 16




                    favored third parties. This is unethical.
 1
     Opp. at 13.
 2
            In so arguing, Perryman accuses Class Counsel of unethical behavior based on a
 3
     hypothetical situation – the Supreme Court determining that cy pres is of no genuine benefit to
 4
     absent class members – that has not happened and that, were it to occur, would constitute a
 5
     radical alteration of existing law. Perryman’s allegation of unethical behavior is rash and
 6
     wrong and should be stricken.
 7
            G.      The Court Should Not Delay or Postpone Any Action in This Case.
 8
            Finally, Perryman asks this Court to postpone any decision on Plaintiffs’ fee motion in
 9
     this case until after disposition of Perryman’s certiorari petition in an unrelated case. See Opp.
10
     at 14-15. Perryman concedes that this Court denied his request to stay the mandate in this case
11
     pending disposition of his certiorari petition in that unrelated case, see id. at 15 n.15, but does
12
     not explain how his present request has any more merit than his last, failed, request. There is
13
     no reason to postpone or delay any action in this case.
14
     V.     CONCLUSION
15
            For the reasons set forth above, the Opposition of Brian Perryman to Plaintiffs’ Motion
16
     for Attorneys’ Fees and Costs should be denied, and Plaintiffs’ Renewed Motion for Attorneys’
17
     Fees and Costs should be granted in its entirety.
18
19    Dated: 11 March 2019                               By:      /s/ Bruce W.Steckler
20                                                       Bruce W. Steckler
                                                         Admitted Pro Hac Vice
21                                                       STECKLER GRESHAM COCHRAN PLLC
                                                         12720 Hillcrest Rd., Suite 1045
22                                                       Dallas, TX 75230
23                                                       Telephone: (972) 387-4040
                                                         Facsimile: (972) 387-4041
24                                                       bruce@stecklerlaw.com

25                                                       Jennie Lee Anderson, SBN 203586
                                                         ANDRUS ANDERSON LLP
26                                                       155 Montgomery Street, Suite 900
                                                         San Francisco, CA 94104


     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                               Page 11
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7353 Page 15 of 16




                                                Telephone: (415) 986-1400
 1                                              Facsimile: (415) 986-1474
 2                                              jennie@andrusanderson.com

 3
                                                James R. Patterson, SBN 211102
 4                                              PATTERSON LAW GROUP
                                                402 West Broadway, 29th Floor
 5                                              San Diego, CA 92101
 6                                              Telephone: (619) 756-6990
                                                Facsimile: (619) 756-6991
 7                                              jim@pattersonlawgroup.com
 8
                                                Michael D. Singer, SBN 115301
 9                                              COHELAN KHOURY & SINGER
10                                              605 C Street, Suite 200
                                                San Diego, CA 92101
11                                              Telephone: (619) 595-3001
                                                Facsimile: (619) 595-3000
12                                              msinger@ck-lawfirm.com
13                                              Co-Lead Class Counsel for Plaintiffs and the
14                                              Class

15
16
17
18
19
20
21
22
23
24
25
26



     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                     Page 12
Case 3:09-cv-02094-BAS-WVG Document 346 Filed 03/11/19 PageID.7354 Page 16 of 16




 1                                  CERTIFICATE OF SERVICE
 2          I, Jennie Lee Anderson, hereby certify that on 11 March 2019, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to all counsel of record registered with the CM/ECF system.
 5
 6
                                                        ANDRUS ANDERSON LLP
 7
                                                        By:        /s/ Jennie Lee Anderson
 8                                                                Jennie Lee Anderson

 9                                                      Jennie Lee Anderson, SBN 203586
                                                        ANDRUS ANDERSON LLP
10                                                      155 Montgomery Street, Suite 900
                                                        San Francisco, CA 94104
11                                                      Telephone: (415) 986-1400
                                                        Facsimile: (415) 986-1474
12                                                      jennie@andrusanderson.com

13
14
15
16
17
18
19
20
21
22
23
24
25
26



     PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION FOR
     ATTORNEYS’ FEES AND COSTS                                                               Page 13
